Per Curiam.

The words, “ who may be hereafter returned,” refer to persons having their settlement, but not their residence, in the town of Pembroke at the time of its division into these two towns. The present case therefore does not come within the clause recited from the statute of 1819, c. 147 ; but is embraced by the general provision in the statute of 1793, c. 34, the effect of which is, that when a new town shall be incorporated, composed of a part of an old town, all persons having a legal settlement in the original town, who shall actually dwell within the limits of the new town at the time of its incorporation, shall thereby gain a legal settlement in the new town.

Plaintiffs nonsuit